Appeal from a judgment of the County Court of Otsego County (Nydam, J.), *830rendered September 13, 1993, convicting defendant upon his plea of guilty of the crime of sodomy in the second degree.
Upon entering his plea of guilty to sodomy in the second degree, defendant was sentenced to a prison term of 1 to 3 years. Defendant now argues that the sentence is harsh and excessive. The sentence imposed, however, was not only authorized by law, but was within the range that was promised at the time defendant entered his plea. In finding no reason to disturb the sentence imposed by County Court, we also take note of the nature of the offense and the age of the victim involved.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.